

EXECUTION COPY


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


AGREEMENT by and between Federal-Mogul Corporation, a Delaware corporation (the
“Company”), and Jose Maria Alapont (the “Executive”), dated as of the 23rd day
of March 2010 (this “Agreement”).  This Agreement as set forth herein
constitutes an amendment and restatement of the Employment Agreement, dated as
of the 2nd day of February, 2005,, as amended and restated as of December 31,
2008, between the Company’s predecessor, a Michigan corporation, and the
Executive, and is intended to provide for the extension of the employment
arrangement from March 24, 2010, through the close of business on March 23,
2013, unless sooner terminated as provided herein (the “Extended Term”).
 
WHEREAS, the Company desires to continue to employ the Executive to serve as
President and Chief Executive Officer of the Company, and the Executive desires
to continue to be employed by the Company, upon the terms and subject to the
conditions set forth herein with such terms and conditions as are set forth
herein applicable to the Extended Term.
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and the Executive hereby agrees as follows:
 
1.          Employment Commitment.  The Company and the Executive hereby agree
that during the Extended Term:
 
the Company and the Executive shall be bound by the terms of this Second Amended
and Restated Employment Agreement.
 
2.          This Section is intentionally omitted.
 
3.          Employment Period.  The Company hereby agrees to continue to employ
the Executive and the Executive hereby agrees to continue to provide his
services to the Company, upon the terms and subject to the conditions set forth
in this Agreement.  The term of employment of the Executive by the Company
pursuant to this Agreement (the “Employment Period”) shall end at the close of
business on March 23, 2013, (a) unless Executive decides to retire on a date
earlier than March 23, 2013 (in which case, Executive shall be entitled to
receive all retirement benefits due under the KEY Plan as described in Section
4(c)(iv) hereof, Schedule 4(c)(iv) hereto and the KEY Plan without any deduction
or reduction whatsoever except as expressly provided in Article II of the KEY
Plan) or  is no longer employed by the Company on a date earlier than March 23,
2013, in which case it shall terminate on such earlier date or (b) unless
extended by written agreement of the Company and the Executive, in which case it
shall terminate pursuant to the terms of such other written agreement.

 

--------------------------------------------------------------------------------

 

4.          Terms of Employment.
 
(a)         Position and Duties.  During Extended Term, the Company shall employ
Executive as its President and Chief Executive Officer.  The Executive shall
report to the Board of Directors of the Company (the “Board”).  During the
Extended Term, the Executive agrees to continue to perform faithfully and
loyally and to the best of the Executive’s abilities the duties assigned to the
Executive hereunder and shall devote the Executive’s full business time,
attention and effort to the affairs of the Company and its subsidiaries and
shall use the Executive’s reasonable best efforts to promote the interests of
the Company and its subsidiaries; provided, however, the Executive may, with the
prior approval of the Board, serve on up to two external corporate boards of
directors.
 
(b)         Responsibilities.  The Executive shall have the responsibility for
the management, operation and overall conduct of the business of the Company,
subject to the supervision and direction of the Board. The Executive shall also
perform such other duties (not inconsistent with the positions described in
Section 4(a) above) on behalf of the Company and its subsidiaries as may from
time to time be authorized or directed by the Board.
 
(c)         Compensation.  (i) Base Salary.  During the Extended Term, the
Company shall pay to the Executive an annual base salary (“Annual Base Salary”)
at the rate of $1,500,000 per annum, payable in accordance with the Company’s
executive payroll policy.
 
(ii)           Bonus.  The Executive’s target bonus (“Target Bonus”) shall be
$1,500,000 per annum and such bonus shall be payable solely in cash.  The actual
bonus shall be determined by comparing the annual budget determined by the Board
of Directors in consultation with the Executive with the actual results of
operations.  In the event that the actual results are less than 80% of budget in
the following category:  [to be determined by the Board of Directors], then no
bonus is payable; in the event that actual results in such category equal or
exceed 80% but are not in excess of 100%, the bonus shall be equal to the
percentage attained multiplied by the Target Bonus.  In the event the results
exceed 100%, then an accelerator will be applied up to a maximum of 200% of the
Target Bonus.  The formula for determining the Executive’s bonus may be amended
by agreement of the Executive and the Compensation Committee of the Board.  The
Executive’s bonus, if any, shall be paid between January 1st and March 15th of
the year following the year in which such bonus was earned.  The Executive shall
be eligible to participate in such bonus programs as may be determined by the
Board for all other senior level management but which take into account his
position as President and Chief Executive Officer.  For the avoidance of doubt,
each of the Company and the Executive agree that in no event shall Executive’s
per annum bonus for each or any year during the Extended Term exceed $1,500,000,
including under a Management Incentive Plan, MIP Uplift Plan, or any other
Company bonus plans.  Nothing in this subsection (b)(ii) is intended to limit
the value to Executive of bonuses (in whatever form, including  without
limitation SARs or deferred cash) granted to him or earned by him in respect of
periods ending prior to January 1, 2010.
 
(iii)          Stock Options.  Executive and the Company each agree that as of
the date hereof, Executive holds options to purchase 4 million shares of Common
Stock of the Company at a strike price of $19.50 per share and that all of such
options have vested as of March 23, 2010, are fully exercisable in accordance
with the terms of the Option as of such date, and the Option is subject to the
terms of a Stock Option Agreement dated February 15, 2008 which is being
restated as of the date hereof (the “Restated Option Agreement”).  In addition,
Executive is the beneficiary of an Amended and Restated Deferred Compensation
Agreement dated as of the 31st day of December, 2008, which is being amended and
restated as of the date hereof.  If, on any date prior to December 27, 2014,
Executive is no longer employed by the Company, the Option shall remain vested
but the provisions of Section 4.2 (c) of the Restated Option Agreement shall
govern the expiration date of the Option.

 
2

--------------------------------------------------------------------------------

 
 
(iv)          Other Benefits.  During the Employment Period, the Executive shall
be entitled to all other employment benefits including, but not limited to,
vacations, participation in incentive, savings and retirement plans, welfare
plans, reimbursement of all reasonable expenses incurred by him, office and
support staff, and other fringe benefits, in accordance with the policies,
practices and procedures of the Company in effect for other peer executives of
the Company, in each case, taking into account the fact that Executive is the
President and Chief Executive Officer of the Company; provided, however, that
the Executive’s annual allowance shall be up to 6% of his Annual Base Salary,
net of taxes.  Executive shall not receive in any calendar year an aggregate
dollar amount under the benefit plans and fringe benefits described in this
first paragraph of Section 4(c)(iv) greater than 125% of the aggregate 2009
dollar amount of such benefit plans and fringe benefits, as disclosed in the
Company’s proxy statement and computed on a basis consistent with the 2008
amount.
 
Prior to the commencement of the Extended Term, Executive has received four
years of service credit (to a maximum of 20 years of service credit) toward his
retirement benefits under the Company’s key executive non-qualified defined
benefit plan (the “KEY Plan”) for each year he has been employed by the Company
prior to the Extended Term.
 
For the avoidance of doubt, the Company and the Executive acknowledge and agree
that (A) the Executive has fully qualified for 20 years of service credit as of
March 23, 2010,  (B) the Executive’s interest in his “Accrued Benefit” (as such
term is defined in the KEY Plan) will therefore become 100% vested as a result
of the Executive having completed 20 “Years of Service” (as such term is defined
in the KEY Plan) as of March 23, 2010, and (C) the Executive may thereafter
retire from the Company and receive benefits under the KEY Plan at any time
during the Extended Term or upon expiration of the Extended Term.
 
The benefit formula of the KEY Plan is intended to provide the Executive with a
total pension benefit (inclusive of benefits under other Company plans and from
predecessor employers) at age 62, assuming 20 years of credited service, equal
to 50% of his average annual compensation (i.e. base salary and bonus) during
the three consecutive years in which he has earned the highest compensation in
his last five years of service with the Company, or his total period of
employment with the Company, if shorter.  Notwithstanding the foregoing sentence
or any other term contained in the KEY Plan, the Company acknowledges and agrees
that the Executive shall be entitled upon retirement at any time during the
Extended Term or upon expiration of the Extended Term under the Key Plan to
receive retirement benefits under the KEY Plan equal to the retirement benefits
to which he would have been entitled pursuant to and/or as described in the
Amended and Restated Employment Agreement dated December 31, 2008 and the KEY
Plan except that for purposes of determining “Final Average Compensation” (as
such term is defined in the KEY Plan) the period for determining the three
consecutive years in which the Executive earned the highest compensation shall
commence on the Effective Date (as such term was defined in the Amended and
Restated Employment Agreement dated December 31, 2008) of his employment with
the Company and shall terminate on March 23, 2010.

 
3

--------------------------------------------------------------------------------

 
 
The Company and the Executive acknowledge and agree that Schedule 4(c)(iv)
attached to this Second Amended and Restated Employment Agreement fully and
accurately sets forth the retirement benefits the Executive will receive under
the Key Plan if he retires prior to or upon attaining the age of 62. The Company
and the Executive further acknowledge and agree that Schedule 4(c)(iv) does not
set forth the amounts of the deductions from the KEY Plan retirement benefits to
be calculated pursuant to and in accordance with Section 2.1.2 of the KEY Plan
that result from other retirement benefits to which the Executive is entitled
from other Company defined benefit plans and from Predecessor Employer Plans (as
such term is defined in the KEY Plan). For the avoidance of doubt, subject to
the provisions of the next paragraph, the Company acknowledges and agrees that
it shall pay to the Executive the amount of the retirement benefits set forth in
Schedule 4(c)(iv) hereto upon his retirement at the times provided in the KEY
Plan.  For the avoidance of doubt, references in the KEY Plan to (A) the
“Employment Agreement” are references to the Employment Agreement dated as of
the 2nd day of February 2005 between the Executive and the Company and are not,
and shall not be deemed or otherwise construed as, references to this Second
Amended and Restated Employment Agreement, and (B) “the five (5) year term of
the Employment Agreement” are references to the five year period ending at the
close of business on March 23, 2010 and are not, and shall not be deemed or
otherwise construed as, references to the Extended Term.
 
Notwithstanding the immediately preceding paragraph, in all events, retirement
benefits which the Executive receives from other Company defined benefit
retirement plans and Predecessor Employer Plans (as such term is defined in the
KEY Plan) will as set forth in Section 2.1.2 of the KEY Plan be deducted from
the retirement benefits which he receives under the KEY Plan.  The Executive 
represents and warrants that he is not now and will not become entitled to
receive any retirement benefits under the qualified and non-qualified defined
benefit pension plans or retirement agreements of any of his predecessor
employers, including those identified on Schedule A to the Key Plan, a copy of
which is attached hereto, and that he will provide to the Company at its request
the means, reasonably satisfactory to the Company, of verifying such
representation and warranty with respect to such predecessor employers.
 
(d)         Location, Residence and Travel.  The Executive shall perform the
services required under this Agreement in the Detroit, Michigan metropolitan
area, subject to travel requirements consistent with his position, unless
otherwise approved by the Board.  and shall maintain such residency throughout
the Extended Term.
 
5.          Termination of Employment.
 
(a)         Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive's death during the Extended Term.  If the
Company determines in good faith that the Disability of the Executive has
occurred during the Extended Term (pursuant to the definition of Disability set
forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of termination of the Executive’s employment, in
which event, the Executive’s employment with the Company shall terminate
effective on the 10th day after receipt of such notice by the Executive (the
“Disability Effective Date”).  For purposes of this Agreement; “Disability”
shall mean the absence of the Executive from the Executive’s duties with the
Company on a full-time basis for 90 consecutive days as a result of incapacity
due to mental or physical illness, or such longer period of time that is
determined to be permissible by the Board.

 
4

--------------------------------------------------------------------------------

 
 
(b)         Cause.  The Company may terminate the Executive’s employment during
the Extended Term for Cause.  For purposes of this Agreement, “Cause” shall
mean:
 
(i)            Executive’s conviction of, plea of guilty to, or plea of nolo
contendere to any felony,
 
(ii)           Executive’s conviction of, plea of guilty to, or plea of nolo
contendere to any misdemeanor or other crime involving fraud, dishonesty or
moral turpitude,
 
(iii)          Executive’s intentional violation of the Company's integrity
policy,
 
(iv)          Executive’s breach of this Agreement, or
 
(v)           Executive’s intentional neglect of a request by a majority of the
Board, which results in material corporate damage.
 
If Executive agrees to resign from his employment with the Company in lieu of
being terminated for Cause, he may be deemed to have been terminated for Cause
for purposes of this Agreement.
 
Prior to any such termination under clauses 4 or 5 above, the Board of Directors
must make a written demand on Executive (“Cause Notice”) stating that the Board
believes that Executive’s performance fails to meet the requirements of this
Agreement and specifics thereof. The Executive shall have 10 days after the
Cause Notice is given to cure such failure.  If the Executive so effects a cure,
the Cause Notice shall be deemed rescinded and of no force or effect.
 
(c)         No Cause.  Subject to the obligations of the Company set forth in
Section 6(a), the Company may in its sole and absolute discretion, at any time,
without Cause, terminate the employment of the Executive by sending notice
thereof to the Executive.
 
(d)         Good Reason.  The Executive may terminate his employment for Good
Reason if (1) the Executive has given the Company a Notice of Termination for
Good Reason (as defined below) in accordance with Section 12(b) of this
Agreement within 90 days of the initial existence of the condition, event or
circumstance that constitutes Good Reason and (2) the Company has not cured such
failures within 30 days of receipt of the Notice of Termination for Good
Reason.    For purposes of this Agreement, a “Notice of Termination for Good
Reason” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, and (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.  The failure by the Executive to set forth in the Notice of
Termination for Good Reason any fact or circumstance which contributes to a
showing of Good Reason or any other fact or circumstance shall not waive any
right of the Executive hereunder or preclude the Executive from asserting such
fact or circumstance in enforcing the Executive’s rights hereunder.  For
purposes of this Agreement, “Good Reason” shall mean:

 
5

--------------------------------------------------------------------------------

 
 
(i)            any failure by the Company (x) to comply with any of the
provisions of Section 4(c) of this Agreement or (y) the failure of the
reorganized Company to grant the Options described in Section 4(c)(iii) of this
Agreement, unless the Company provides the Executive with equivalent benefits;
or,
 
(ii)           a material alteration or change to Executive’s duties that
results in a diminution of the Executive’s position as President and Chief
Executive Officer.
 
(e)         Notice of Termination.  Any termination by the Company with or
without Cause shall be communicated by Notice of Termination to the Executive
given in accordance with Section l2(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated and (iii) if the date of termination is other than
the date of receipt of such notice, specifies the termination date.  The failure
by the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or any other fact or
circumstance shall not waive any right of the Company hereunder or preclude the
Company from asserting such fact or circumstance in enforcing the Company’s
rights hereunder or in defending any claim by any person.
 
(f)          The cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board (excluding the Executive if the
Executive is a member of the Board) at a meeting of the Board called and held
for such purpose, finding that, in the good faith opinion of the Board, the
Executive is guilty of the conduct described in Section 5(b) above.
 
6.           Obligations of the Company on Termination.
 
(a)         Termination by Executive for Good Reason or by the Company Without
Cause.  If, during the Extended Term, the Executive incurs a “Separation from
Service” within the meaning of Section 409A of the Code (a “Separation from
Service”) by reason of (i) the Company‘s termination of the Executive’s
employment without Cause or (ii) the Executive’s resignation from employment for
Good Reason, as compensation for services rendered to the Company and in
consideration of the covenants set forth in Sections 7 and 9 hereof, the Company
shall pay to the Executive the aggregate of the following amounts:
 
(i)            in a lump sum in cash (1) during the seventh month following the
date of Separation from Service (the date of Separation from Service is referred
to herein as the “Date of Termination”), the sum of the Executive’s Annual Base
Salary through the  Date of Termination to the extent not theretofore paid, and
any accrued and banked vacation pay, and (2) during the seventh month following
the Date of Termination, any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) or, if payment would
commence later, as otherwise provided under the applicable plan, program,
policy, practice, contract or agreement (the sum or the amounts described in
clauses (1), and (2) shall be hereinafter referred to as the “Accrued
Obligations”);

 
6

--------------------------------------------------------------------------------

 
 
(ii)           in a lump sum in cash during the seventh month following the Date
of Termination, an amount equal to twice the sum of the Annual Base Salary and
the Target Bonus; and
 
(iii)          in a lump sum in cash during the seventh month following the Date
of Termination, or as otherwise provided under the applicable plan, program,
policy or practice or contract or agreement, the Company shall timely pay or
provide to the Executive any other amounts or benefits, including retirement
benefits, required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its affiliated companies (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”).
 
Notwithstanding the foregoing, in the event of the Executive’s death prior to
the payment of  any amounts pursuant to this Section 6(a), the Executive’s
beneficiaries shall receive such amounts in a lump sum in cash as soon as
practicable after the Executive’s death but no later than 90 days thereafter.
 
(b)         Death or Disability.  If the Executive incurs a Separation from
Service by reason of the Executive’s death or Disability during the Extended
Term, the Executive, Executive’s estate and/or beneficiaries, whichever is
applicable, shall be entitled to receive, (x) all the benefits due under the KEY
Plan set forth in Section 4(c)(iv) above, and (y) all other benefits at least
equal to the most favorable benefits provided by the Company and affiliated
companies to the estates and beneficiaries of peer executives of the Company and
such affiliated companies under such plans, programs, practices and policies
relating to death or disability (whichever is applicable) benefits, if any, as
in effect with respect to other peer executives and their beneficiaries at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, Executive’s estate and/or the Executive's
beneficiaries, as in effect on the date of the Executive’s death or Disability
with respect to other peer executives of the Company and its affiliated
companies and their beneficiaries.  The benefits to be paid pursuant to clause
(x) of the preceding sentence shall be paid in accordance with the terms of the
KEY Plan and the benefits to be paid pursuant to clause (y) of the preceding
sentence shall be paid within 90 days after the Date of Termination in the case
of a Separation from Service by reason of the Executive’s death and during the
seventh month following the Date of Termination in the case of a Separation from
Service by reason of the Executive’s Disability; provided, however, in the event
of the Executive’s death prior to the payment of any amounts following the
Executive’s Separation from Service by reason of the Executive’s Disability, the
Executive’s beneficiaries shall receive such amounts in a lump sum in cash as
soon as practicable after the Executive’s death but no later than 90 days
thereafter.
 
(c)         Cause; Other than for Good Reason.  If the Executive incurs a
Separation from Service by reason of (i) the Company’s termination of
Executive’s employment for Cause during the Extended Term or (ii) the
Executive’s resignation during the Extended Term other than for Good Reason,
this Agreement shall terminate without further obligations to the Executive
other than the obligation to pay to the Executive (i) the Accrued Obligations in
accordance with the payment provisions of Section 6(a)(i) above and (ii) the
Other Benefits in accordance with the payment provisions of Section 6(a)(iii)
above.

 
7

--------------------------------------------------------------------------------

 
 
(d)         Exclusivity.  Payments made and benefits provided to the Executive
pursuant to this Section 6 shall be in lieu of any amount of severance payment
or any other payment or obligation that would otherwise be paid and any
severance benefits or other benefits or amounts that would otherwise be provided
to the Executive upon termination of employment under any other employment or
severance agreement, plan, policy or arrangement of the Company or its
affiliates or otherwise.  The Company’s obligations of payment pursuant to
Section 6(a) through 6(c) above are conditioned upon the receipt by the Company
of, and the Company shall have no obligation to make such payments until it has
received, a full and complete release of the Company, its affiliates and their
respective members, officers, directors, managers and equity holders from all
matters, facts and things from the beginning of time until the date of such
release, all in a form satisfactory to the Company, other than those rights of
the Executive expressly set forth to survive such termination or set forth in
Section 6 and his rights in respect of the Options as expressly set forth herein
(the “Employee Release”).  The Executive shall be required to execute the
Employee Release and return to the Company within thirty (30) days following the
Date of Termination or forfeit the Executive’s right to benefits under Section
6.
 
(e)         Notwithstanding Section 6(d) above, the Executive shall be entitled
to receive any amounts due, if applicable, under the Change in Control
Employment Agreement being executed simultaneously herewith by the Executive and
the Company; provided, however, any payments and benefits provided to the
Executive under this Agreement shall be offset, applied to and credited against
any payments and benefits due under such Change in Control Employment Agreement.
 
(f)          In the event that the Extended Term shall expire in accordance with
the terms hereof and Executive incurs a Separation from Service or in the event
that the Executive retires and incurs a Separation from Service at any time
during the Extended Term or upon expiration of the Extended Term, the Executive
shall be entitled to payment of Accrued Obligations in accordance with the
payment provisions of Section 6(a)(i) above and any applicable Other Benefits in
accordance with the payment provisions of Section 6(a)(iii)above.
 
(g)         For the avoidance of doubt, since the Executive has fully qualified
for 20 years of service credit as of March 23, 2010 under the KEY Plan, upon the
occurrence thereafter of any event described in Section 6(a), 6(c) or 6(f), the
Company acknowledges and agrees that the Executive shall be entitled to receive
all retirement benefits due under the KEY Plan as described in Section 4(c)(iv)
above, Schedule 4(c)(iv) hereto and the KEY Plan without any deduction or
reduction whatsoever except as expressly provided in Article II of the KEY Plan.
 
7.           Non-Competition; Non-Solicitation.
 
(a)         The Executive acknowledges that in the course of his employment with
the Company he has and will continue to become familiar with trade secrets and
customer lists of, and other confidential information concerning, the Company
and its subsidiaries, affiliates and clients and that his services have been and
will be of special, unique and extraordinary value to the Company.

 
8

--------------------------------------------------------------------------------

 

(b)         The Executive agrees that, for so long as he is employed by the
Company and for a period of two years after the Date of Termination of his
employment with the Company (the “Noncompetition Period”) he shall not, without
the express consent of the Board, in any manner, directly or indirectly, through
any person, firm, corporation or enterprise, alone or as a member of a
partnership or as an officer, director, stockholder, investor or the employee of
or advisor or consultant to any person, firm, corporation or enterprise or
otherwise, engage or be engaged, or assist any other person, firm, corporation
or enterprise in engaging or being engaged, in any business in direct
competition with the Company or any of its subsidiaries or affiliates as of the
Date of Termination in any geographic area in which the Company or any of its
subsidiaries or affiliates is then conducting such business.
 
(c)         Nothing in this Section 7 shall prohibit the Executive from being
(i) a stockholder in a mutual fund or a diversified investment company, or (ii)
a passive owner of not more than two percent of the outstanding publicly-traded
common stock of any corporation so long as the Executive has no active
participation in the business of such corporation.
 
(d)         If, at any time of enforcement of this Section 7, a court or an
arbitrator holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.
 
(e)         The Executive acknowledges that the Company would be damaged
irreparably in the event that any provision of this Section 7 or Section 9
hereof were not performed in accordance with its terms or were otherwise
breached and that money damages would be an inadequate remedy for any such
nonperformance or breach.  Accordingly, the Executive agrees that the Company
and its successors and permitted assigns shall be entitled, in addition to other
rights and remedies existing in their favor, to an injunction or injunctions to
prevent any breach or threatened breach of any of such provisions and to enforce
such provisions specifically (without posting a bond or other security).  The
Executive agrees that the Executive will submit to the personal jurisdiction of
the courts of the State of Michigan in any action by the Company to obtain
injunctive or other relief contemplated by this Section 7.
 
8.           No Mitigation.  In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment.
 
9.           Confidential Information.
 
(a)         The Executive shall hold in confidence, for use only for the benefit
of the Company, all secret or confidential information, knowledge or data
relating to the Company or any of its subsidiaries, its officers, directors,
agents and stockholders, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its subsidiaries and which shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement).  During the Extended Term and after termination of the
Executive's employment with the Company, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.

 
9

--------------------------------------------------------------------------------

 
 
(b)         All processes, technologies, investments, contemplated investments,
business opportunities, valuation models and methodologies, and inventions
(collectively, “Inventions”), including without limitation new contributions,
improvements, ideas, business plans, discoveries, trademarks and trade names,
conceived, developed, invented, made or found by Executive, alone or with
others, during the period that Executive has been and will be employed by the 
Company, whether or not patentable and whether or not on the Company’s time or
with the use of the Company’s facilities or materials, shall be the property of
the Company and shall be promptly and fully disclosed by Executive to the
Company.  Executive shall perform all necessary acts (including, without
limitation, executing and delivering any confirmatory assignments, documents, or
instruments requested by the Company) to vest title to any such Invention in the
Company and to enable the Company, at its expense, to secure and maintain
domestic and/or foreign patents or any other rights for such Inventions.
 
10.         Representations and Warranties.
 
(a)         The Executive represents and warrants to the Company that: (x) the
execution, delivery and performance of this Agreement by the Executive, (y) the
activities and duties conducted by the Executive in connection with his
employment hereunder, and (z) any other action or activity of the Executive
whether hereunder, on behalf of Employer or its affiliates or otherwise, in the
case of (x), (y) and (z), whether occurring prior to, on or after the date of
this Agreement, have not and will not result in or constitute a breach of or
conflict with, any term, covenant or provision of any commitment, contract or
other agreement or instrument, including, without limitation, any other
employment agreement, to which the Executive is or has been a party, or result
in or constitute a breach or violation of any fiduciary or other duty or
obligation applicable to the Executive including, without limitation any duties
owed by the Executive to the his present or former employers and/or its
stockholders or affiliated entities, or result in any liability, duty or
obligation of the Company or its affiliates with respect to, arising out of,
relating to or based on any of the matters referred to above.
 
(b)         The Company represents and warrants to the Executive that: (x) the
execution, delivery and performance of this Agreement by the Company, (y) the
activities and duties conducted by the Company in connection with this
Agreement, and (z) any other action or activity of the Company whether
hereunder, on behalf of Executive or otherwise, in the case of (x), (y) and (z),
whether occurring prior to, on or after the date of this Agreement, have not and
will not result in or constitute a breach of or conflict with, any term,
covenant or provision of any commitment, contract or other agreement or
instrument, including, without limitation, any other employment agreement, to
which the Company is or has been a party, or result in or constitute a breach or
violation of any fiduciary or other duty or obligation applicable to the Company
including, without limitation, any duties owed by the Company to its
stockholders or affiliated entities, or result in any liability, duty or
obligation of the Executive with respect to, arising out of, relating to or
based on any of the matters referred to above.

 
10

--------------------------------------------------------------------------------

 

11.         Successors.
 
(a)         This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
 
(b)         This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
 
12.         Miscellaneous.
 
(a)         This Agreement constitutes the whole agreement between the parties
and any oral or other agreement not incorporated herein is void and of no force
and effect.  The Executive has had an opportunity to have counsel of his choice
review this Agreement and has read this Agreement and understands its terms. 
The Executive has not relied upon the advice of the Company or counsel to the
Company as to laws that may apply to this Agreement or the financial
implications to the Executive.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Michigan, without
reference to principles of conflict of laws.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.  This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.
 
(b)         All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by nationally
recognized overnight courier, addressed as follows:
 
If to the Executive:
       
Jose Maria Alapont
   
1772 Heron Ridge Drive
   
Bloomfield Hills, MI  48302
     
If to the Company:
 
Attention: General Counsel
   
Federal-Mogul Corporation
   
26555 Northwestern Highway
 
 
Southfield, MI 48033

 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
 
(c)         The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
(d)         The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 
11

--------------------------------------------------------------------------------

 
 
(e)         The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement. Any such waiver shall be effective only in writing signed by the
party to be bound.
 
13.         Section 409A of the Code.
 
(a)         This Agreement and all other agreements referred to herein or
contemplated hereby in connection with the Executive’s employment are intended
to meet the requirements of Section 409A of the Code, and shall be interpreted
and construed consistent with that intent.
 
(b)         Notwithstanding any other provision of this Agreement or any other
agreements referred to herein or contemplated hereby in connection with the
Executive’s employment, to the extent that the right to any payment (including
the provision of benefits) hereunder provides for the "deferral of compensation"
within the meaning of Section 409A(d)(1) of the Code, the payment shall be paid
(or provided) in accordance with the following:
 
(i)            If the Executive is a "Specified Employee" within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the Date of Termination, then no such
payment shall be made or commence during the period beginning on the Date of
Termination and ending on the date that is six months following the Date of
Termination or, if earlier, on the date of the Executive's death, if the earlier
making of such payment would result in tax penalties being imposed on the
Executive under Section 409A of the Code.  The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the first business day following the date that is six months
following the Date of Termination or, if earlier, the date of the Executive's
death.
 
(ii)           Payments with respect to reimbursements or payments of expenses
shall be made promptly, but in any event on or before the last day of the
calendar year following the calendar year in which the relevant expense is
incurred.  The amount of expenses eligible for reimbursement or payment, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other calendar
year, except for any limit on the amount of expenses that may be reimbursed
under an arrangement described in Section 105(b) of the Code, and the
Executive’s right to reimbursement or in-kind benefits may not be liquidated or
exchanged for any other benefit.  If the Executive is a 'Specified Employee'
under Code Section 409A, the full cost of any continuation or provision of
employee benefit plans or programs following the Date of Termination (other than
any cost of medical or dental benefit plans or programs or the cost of any other
plan or program that is exempt from Code Section 409A) shall be paid by the
Executive until the earlier to occur of the Executive's death or the date that
is six months and one day following the Executive's Date of Termination, and
such cost shall be reimbursed by the Company to, or on behalf of, the Executive
in a lump sum cash payment on the earlier to occur of the Executive's death or
the date that is six months and one day following the Executive's Date of
Termination. In addition, if the Executive is a 'Specified Employee' under Code
Section 409A on the Executive's Date of Termination, any payment or
reimbursement of Executive's expenses, or in-kind benefits provided, that
constitutes a 'deferral of compensation' within the meaning of Section
409A(d)(1) of the Code, shall not be paid or provided, as applicable, until the
earlier to occur of the Executive's death or the date that is six months and one
day following the Executive's Date of Termination.

 
12

--------------------------------------------------------------------------------

 
 
(c)         The time or schedule of any payment or amount scheduled to be paid
pursuant to the terms of this Agreement or any other agreements referred to
herein or contemplated hereby in connection with the Executive's
employment,  including but not limited to any restricted stock unit or other
equity-based award, payment or amount that provides for the 'deferral of
compensation' within the meaning of Section 409A(d)(1) of the Code, may not be
accelerated except as otherwise permitted under Code Section 409A and the
guidance and Treasury regulations issued thereunder.

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.
 
FEDERAL-MOGUL CORPORATION
   
By: 
/s/ Vincent J. Intrieri
Name: Vincent J. Intrieri
Title:  Chairman, Compensation Committee
   
EXECUTIVE
   
/s/ José Maria Alapont




 
14

--------------------------------------------------------------------------------

 